 


117 S2262 IS: Low Carbon Biofuel Credit Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
117th CONGRESS1st Session 
S. 2262 
IN THE SENATE OF THE UNITED STATES 
 
June 24, 2021 
Ms. Klobuchar (for herself and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to establish an income tax credit for the sale or blending of certain fuels containing ethanol. 
 
 
1.Short titleThis Act may be cited as the Low Carbon Biofuel Credit Act. 2.Credit for sale or blending of ethanol fuels (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45U.Credit for sale or blending of ethanol fuels 
(a)In generalFor purposes of section 38, the ethanol fuel credit determined under this section for any taxable year is an amount equal to— (1)in the case of an applicable taxpayer which is described in subsection (b)(1)(A)— 
(A)for each gallon of E15 blended by such taxpayer, 5 cents, and (B)for each gallon of fuel blended by such taxpayer which contains more than 15 volume percent ethanol, 10 cents, and 
(2)subject to subsection (c), in the case of an applicable taxpayer which is described in subsection (b)(1)(B)— (A)for each gallon of E15 sold by such taxpayer, 5 cents, and 
(B)for each gallon of fuel sold by such taxpayer which contains more than 15 volume percent ethanol, 10 cents. (b)DefinitionsFor purposes of this section— 
(1)Applicable taxpayerThe term applicable taxpayer means— (A)an oxygenate blender (as defined in section 1090.80 of title 40, Code of Federal Regulations), and 
(B)a retailer (as defined in paragraph (7) of section 101 of the Petroleum Marketing Practices Act (15 U.S.C. 2801)). (2)E15The term E15 means gasoline that contains more than 13 and no more than 15 volume percent ethanol. 
(c)Election 
(1)In general 
(A)Election by oxygenate blenderSubsection (a)(1) shall apply with respect to any gallon of fuel described in such subsection only if the applicable taxpayer described in subsection (b)(1)(A) elects to have such subsection apply with respect to such gallon of fuel.  (B)NotificationThe applicable taxpayer described in subparagraph (A) shall provide notice of their election with respect to any gallon of fuel described in such subparagraph to any applicable taxpayer described in subsection (b)(1)(B) to which such fuel is sold, with such notice to be provided on or before the date of such sale. 
(2)Credit for retailer available only if not claimed by oxygenate blenderSubsection (a)(2) shall apply with respect to any gallon of fuel described in such subsection only if the applicable taxpayer described in subsection (b)(1)(A) has not elected (pursuant to paragraph (1)) to apply subsection (a)(1) with respect to such gallon of fuel. (d)Refundable credit for small retailersFor purposes of this title, in the case of a retailer with not greater than 5 retail locations at the close of the taxable year, the credit allowed under subsection (a)(2) for such taxable year shall be treated as a credit allowable under subpart C (and not allowable under this subpart) for such taxable year. 
(e)Transfer of credit 
(1)In generalSubject to such regulations or other guidance as the Secretary determines necessary or appropriate, if, with respect to the credit allowed under subsection (a) for any taxable year, the applicable taxpayer elects the application of this subsection for such taxable year with respect to all (or any portion specified in such election) of such credit, the eligible entity specified in such election, and not the applicable taxpayer, shall be treated as the taxpayer for purposes of this title with respect to such credit (or such portion thereof). (2)Eligible entityFor purposes of this subsection, the term eligible entity means any person within the supply chain for fuel described in such section (a).. 
(b)Credit To be part of general business creditSubsection (b) of section 38 of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:  (34)the credit for sale or blending of ethanol fuels under section 45U to which subsection (d) of such section does not apply.. 
(c)Conforming amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:   Sec. 45U. Credit for sale or blending of ethanol fuels.. (d)Effective dateThe amendments made by this section shall apply to fuel blended or sold after December 31, 2021. 
 
